Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2009/0104448 A1) in view of Misumi et al. (US 2009/0137760 A1).
Regarding Claims 1 and 7-9, Thompson discloses a curable adhesive composition comprising epoxy resin (Abstract) including bisphenol A epoxy or bisphenol F epoxy and having epoxy equivalent weight from 150 to 480 (para 0038). Thompson further discloses the composition comprises a toughening agent (para 0041) and a radiation curable compound comprising (meth)acrylic acid (i.e. carboxyl group-containing non-cross-linked acrylic resin) (para 0060). 
Thompson does not disclose the structure, carboxyl group content, or weight average molecular weight of the (meth)acrylic acid radiation curable compound as claimed.
Misumi discloses an adhesive composition comprising acrylic resin prepared using monomers of styrene, (meth)acrylic ester, and alkyl(meth)acrylate (Abstract), wherein the acrylic resin has a carboxyl group content no greater than 1 mmol/g in order to improve alkali resistance and lower hygroscopicity (para 0042),  and a molecular weight of 5,000-500,000 for effective flexibility and crack resistance (para 0043). Misumi further discloses the acrylic resin is soluble in methyl ethyl ketone (para 0046). Further, given that Misumi discloses acrylic resin as claimed, the acrylic resin would necessarily comprise methyl ethyl ketone soluble matter in an amount as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Thompson to incorporate the teachings of Misumi and produce the curable adhesive composition of Thompson using the acrylic resin of Misumi as the radiation curable compound. Doing so would improve alkali resistance, lower hygroscopicity, and produce effective flexibility and crack resistance.
Regarding Claim 4, Thompson in view of Misumi discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the toughening agent having a core-shell structure (para 0057, lines 9-11), or being a rubber-modified epoxy resin (para 0057, lines 21-27), or being an adduct of dimeric fatty acids and epoxy resin (para 0057, line 50).
Regarding Claims 10 and 16, Thompson in view of Misumi discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the composition comprises 22 to 55 wt% epoxy resin (para 0040), 0.1 to 40 wt% toughening agent (para 0058), and 0.5 to 30 wt% radiation curable compound (0063). This is equivalent to 0.12 to 181 parts toughening agent and 0.91 to 90.9 parts radiation curable compound relative to 100 parts epoxy resin (i.e. (0.1/55)*100=0.12; (40/22)*100=181).
Regarding Claims 11-12, Thompson in view of Misumi discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the composition comprises 0.5 to 8 wt% curing agent, which may be a hardener, an accelerator, or a combination of both (paras 0066-0067) and 22 to 55 wt% epoxy resin (para 0040). This is equivalent to 0.91 to 36.4 parts curing agent/accelerator relative to 100 parts epoxy resin.
Regarding Claims 2-3, Thompson in view of Misumi does not disclose the initial lap shear strength, post-moisture absorption shear adhesion strength, or viscosity of the composition. However, since Thompson in view of Misumi discloses composition as presently claimed, including bisphenol A epoxy or bisphenol F epoxy having epoxy equivalent weight as presently claimed, toughener as presently claimed, and carboxyl group-containing non-cross-linked acrylic resin as presently claimed, in amounts as claimed (see above), it is obvious that the composition of Thompson in view of Misumi would inherently have the initial lap shear strength, post-moisture absorption shear adhesion strength, and viscosity as presently claimed.
Regarding Claim 13, Thompson in view of Misumi discloses all the limitations of the present invention according to Claim 1 above. Thompson further discloses the composition comprises epoxy resin, heat activated curing agent, and radiation curable compound (para 0005) and is heat cured (para 0010) (i.e. the composition is a one-component curable epoxy resin composition).
Regarding Claims 14 and 17, Thompson in view of Misumi discloses all the limitations of the present invention according to Claims 1 and 2 above. Thompson further discloses a first substrate and second substrate joined together by a cured product of the composition (Abstract; paras 0002, 0083).
Claims 6, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Misumi as applied to claims 1, 14, and 17 above, and further in view of Abe et al. (US 5,312,868 A).
Regarding Claims 6, 15, and 18-19, Thompson in view of Misumi discloses all the limitations of the present invention according to Claim 1 above. Thompson in view of Misumi does not disclose the glass transition temperature (Tg) of the radiation curable compound (i.e. acrylic resin) as claimed.
Abe discloses a thermosetting resin composition comprising a reactive acrylic resin (Abstract), wherein the reactive acrylic resin has a weight average molecular weight of 100,000 to 1,000,000 (col 7, lines 31-34). Abe discloses the Tg of the reactive acrylic resin should be selected according to the desired hardness of the cured product (col 7, lines 48-53).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Thompson in view of Misumi to incorporate the teachings of Abe and use an acrylic resin wherein the Tg, including that presently claimed,  is selected to optimize the  hardness of the cured product.
Response to Arguments
In light of applicant’s amendments filed 12/01/2022, the 35 USC 112(b) rejection of record is withdrawn.
In light of applicant’s amendments filed 12/01/2022, the 35 USC 103 rejections of record are withdrawn. New ground of rejection are set forth above.
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive.
Applicant points to the data of Examples 13-15 to argue for the criticality of the claimed range of Tg.
However, the data provided is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific epoxy resin (JER828EL), specific toughening agents (Manufacturing Example 2-1; Adekaresin QR-9466), and specific carboxyl group-containing non-crosslinked acrylic resins (Manufacturing Examples 4-1 to 4-6), while the present Claim 1 broadly discloses any bisphenol A or bisphenol F epoxy resin having EEW as claimed, any toughening agent, and any carboxyl group-containing non-crosslinked acrylic resin having Mw as claimed. Further, the data uses specific amounts of each component while claim 1 broadly claims any amount.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787